Citation Nr: 1047463	
Decision Date: 12/21/10    Archive Date: 12/22/10

DOCKET NO.  09-14 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from September 1988 to August 
1992.  He had service in the Southwest Asia Theater of Operations 
from December 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2008 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in September 2008, a statement of the 
case was issued in March 2009, and a substantive appeal was 
received in April 2009.  The Veteran and his wife testified at a 
Board hearing at the local RO before the undersigned Acting 
Veterans Law Judge in June 2010.  A transcript of the hearing has 
been associated with the claims file.  Additional evidence was 
submitted at the hearing along with a waiver of RO consideration.  

The Board notes that the issue of entitlement to an initial 
compensable rating for hearing loss was also on appeal from the 
July 2008 rating decision.  However, at the Board hearing, the 
Veteran withdrew his appeal of this issue.  Accordingly, there 
remain no allegations of errors of fact or law for appellate 
consideration of this issue.  See 38 C.F.R. § 20.204


FINDING OF FACT

The Veteran's claimed stressor is consistent with the places, 
types, and circumstances of the Veteran's service in the 
Southwest Asia theatre of operations and a VA psychiatrist has 
confirmed that the Veteran's claimed stressor is adequate to 
support a diagnosis of PTSD.


CONCLUSION OF LAW

PTSD was incurred during the Veteran's active duty service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for PTSD.  Applicable 
law provides that service connection will be granted if it is 
shown that the veteran suffers from disability resulting from an 
injury suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.  § 3.303.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is required 
to support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a), a link, 
established by medical evidence, between current symptoms and an 
in-service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy and 
the claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  See 38 C.F.R. § 3.304(f).  The provisions 
of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental 
disorder conform to the Diagnostic and Statistical Manual, Fourth 
Edition (DSM-IV).  

Effective July 13, 2010, VA amended its adjudication regulations 
governing service connection for PTSD by liberalizing, in certain 
circumstances, the evidentiary standard for establishing the 
required in-service stressor.  Specifically, the final rule 
amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs 
(f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, 
and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist activity 
and a VA psychiatrist or psychologist, or a psychiatrist or 
psychologist with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a diagnosis of 
[PTSD] and that the veteran's symptoms are related to the 
claimed stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed stressor 
is consistent with the places, types, and circumstances of 
the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  For purposes of this paragraph, "fear of hostile 
military or terrorist activity" means that a veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of 
the veteran or others, such as from an actual or potential 
improvised explosive device; vehicle-imbedded explosive 
device; incoming artillery, rocket, or mortar fire; 
grenade; small arms fire, including suspected sniper fire; 
or attack upon friendly military aircraft, and the 
veteran's response to the event or circumstance involved a 
psychological or psycho-physiological state of fear, 
helplessness, or horror.

In statements of record as well as at the Board hearing, the 
Veteran has indicated that while stationed in Southwest Asia, he 
was involved in combat operations and witnessed death and 
destruction, which caused severe stress.  He indicated that he 
would fire rockets on Iraqis and then drive through the area 
where they had hit and witness the still burning vehicles 
containing Iraqi soldiers.  He provided that you could smell the 
burnt hair and skin.  He also stated that he was fired upon by 
Iraqi soldiers and had to travel through mine fields.  He stated 
that he shot 72 rockets in Iraq.  

In support of one incident in which the Veteran claimed he was 
involved, he submitted an internet publication concerning the 
"Highway of Death" which referred to a road between Kuwait and 
Iraq officially known as Highway 80.  The article described how 
American aircraft and ground forces attacked retreating Iraqi 
military personnel on the night of February 26-27, 1991, 
resulting in the destruction of hundreds of vehicles and carnage.  

The Veteran's DD 214 service personnel record showed that his 
primary military occupation specialty was Multiple Launch Rocket 
System (MLRS) crew member.    It also showed that the Veteran 
received the following awards for his service in the Southwest 
Asia Theatre of Operations: Southwest Asia Service Medal, Bronze 
Service Star - 3; Kuwait Liberation Medal; Army Commendation 
Medal; Army Commendation Medal 2nd Award; National Defense 
Service Medal; and Overseas Service Ribbon.  However, service 
treatment records are silent with respect to any psychiatric 
findings.  Further, an August 1992 service examination prior to 
discharge showed that the Veteran was clinically evaluated as 
psychiatrically normal.  In his contemporaneous medical history, 
he expressly denied frequent trouble sleeping, depression or 
excessive worry or nervous trouble of any sort.  

Significantly, an April 2009 VA treatment record showed that 
after examining the Veteran and taking a thorough history, 
including the Veteran's description of his in-service stressors, 
a VA psychiatrist diagnosed the Veteran with PTSD.  Prior 
treatment records also showed that in August 2008, the Veteran's 
primary care physician gave an assessment of PTSD, and the 
Veteran had a positive PTSD screening in November 2007.   

Based on the evidence of record, the Board finds that service 
connection for PTSD is warranted under the new regulatory change 
to 38 C.F.R § 3.304.  The Veteran's claimed stressors effectively 
include a fear for his life consistent with the places, types, 
and circumstances of the Veteran's service in the Southwest Asia 
Theatre of Operations as detailed in his service personnel 
record.  In turn, his lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  Further, a VA 
psychiatrist has confirmed that the claimed stressor is adequate 
to support a diagnosis of PTSD.  Accordingly, the Board finds 
that the Veteran does suffer from PTSD and that his PTSD has been 
sufficiently linked to wartime experiences.  In sum, when 
resolving the benefit of the doubt in favor of the Veteran, the 
Board finds that the statutory and regulatory criteria for 
entitlement to service connection for PTSD have been met.  See 
38 U.S.C.A. § 5107(b).

In closing, there is no need to undertake any review of 
compliance with the Veterans Claims Assistance Act of 2000 (VCAA) 
and implementing regulations in this case since there is no 
detriment to the Veteran as a result of any VCAA deficiency in 
view of the fact that the full benefit sought by the Veteran is 
being granted by this decision of the Board.  See generally 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  By letter dated in January 2008, 
the Veteran was furnished notice of the manner of assigning a 
disability evaluation and an effective date.  He will have the 
opportunity to initiate an appeal from these "downstream" 
issues if he disagrees with the determinations which will be made 
by the RO in giving effect to the Board's grant of service 
connection.


ORDER

Entitlement to service connection for PTSD is granted.  




____________________________________________
THOMAS D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


